Case 8:20-cv-00089-DOC-JDE Document 103 Filed 09/21/21 Page 1 of 2 Page ID #:1461




                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         SEP 21 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  LITTLE ORBIT LLC, a California Limited          No. 21-55852
  Liability Company,
                                                  D.C. No. 8:20-cv-00089-DOC-JDE
                  Plaintiff-Appellant,            Central District of California,
                                                  Santa Ana
    v.
                                                  ORDER
  DESCENDENT STUDIOS, INC., a Texas
  corporation; ERIC PETERSON, an
  individual,

                  Defendants-Appellees.

  Before: HAWKINS and LEE, Circuit Judges.

         Appellant’s request to exceed the page limits in support of its stay motion

  (Docket Entry No. 4-3) and appellant’s motion to file an oversized reply (Docket

  Entry No. 16) are granted. The stay motion and reply have been filed.

         The motions to file under seal certain confidential settlement information in

  support of the parties’ briefing on appellant’s stay motion (Docket Entry Nos. 6

  and 12) are granted. See 9th Cir. R. 27-13. The Clerk will publicly file the parties’

  sealing motions (Docket Entry Nos. 6-1 and 12-1) but will maintain under seal the

  unredacted filings and exhibits (Docket Entry Nos. 6-2, 6-3, 12-2, and 17).

         Appellant’s emergency motion to stay the district court’s July 27, 2021 order

  pending this appeal (Docket Entry No. 4) is denied. Appellant fails to demonstrate



  LCC/MOATT
Case 8:20-cv-00089-DOC-JDE Document 103 Filed 09/21/21 Page 2 of 2 Page ID #:1462




  that complying with the challenged order during the pendency of this appeal is

  likely to result in irreparable injury. See Doe #1 v. Trump, 957 F.3d 1050, 1059

  (9th Cir. 2020) (“[A stay applicant] has the burden of showing that irreparable

  injury is likely to occur during the period before the appeal is decided.”); see also

  Maness v. Meyers, 419 U.S. 449, 458 (1975) (“If a person to whom a court directs

  an order believes that order is incorrect the remedy is to appeal, but, absent a stay,

  he must comply promptly with the order pending appeal.”); Al Otro Lado v. Wolf,

  952 F.3d 999, 1008 (9th Cir. 2020) (“[S]elf-inflicted wounds are not irreparable

  injury.”).

        The opening brief remains due October 12, 2021. The answering brief

  remains due November 12, 2021. The optional reply brief remains due within 21

  days after service of the answering brief.




  LCC/MOATT                                    2                                  21-55852
